Per Curiam.
—Four distinct and separate submissions to arbitration were executed by the defendants on the one part, and by each of the plaintiffs on the other.
The arbitrators awarded to the plaintiffs, jointly, costs in the amount of $744.
It is clear that it was the duty of the arbitrators to render a separate award, on the submissions respectively, as between defendants and each of the plaintiffs.
The only questions are: —
First, is the award as to costs binding, because defendants assented to it by consenting to one trial, in which the rights of all the present parties were investigated] second, did they become liable for the costs, by paying to the plaintiffs separately the amount of damages awarded to each.
We do not think the defendants are estopped from asserting the invalidity of the award as to costs (on the ground that no authority for such an award was conferred by any or all oí the *455several submissions), either by consenting to a common trial or by paying the separate sums awarded as damages.
Judgment affirmed.